Citation Nr: 0420494	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  01-09 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether there was clear and unmistakable in the September 
1961 rating decision, which granted service connection for 
enucleation of the left eye and reduced the veteran's 
disability evaluation based upon a pre-service left eye 
disability so that the evaluation assigned was 20 percent and 
the subsequent rating decisions issued thereafter, which 
continued the assignment of the 20 percent for enucleation of 
the left eye.  

2.  Entitlement to an increased evaluation for enucleation of 
the left eye, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to April 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that a clear and 
unmistakable error was not made in the evaluation assigned to 
the service-connected enucleation of the left eye in the 
September 1961 rating decision and all subsequent rating 
decisions and continued the 20 percent evaluation for 
enucleation of the left eye.  


FINDINGS OF FACT

1.  The September 1961 rating decision, which granted service 
connection for enucleation of the left eye and reduced the 
assigned evaluation of 40 percent by 20 percent, based upon a 
pre-service disability of the left eye, was supportable.

2.  The subsequent rating decisions issued thereafter, which 
continued the assignment of a 20 percent evaluation for 
enucleation of the left eye, were supportable.

3.  The veteran has enucleation of the left eye, but is able 
to wear a prosthesis.




CONCLUSIONS OF LAW

1.  The September 1961 rating decision, which granted service 
connection for enucleation of the left eye and reduced the 
assigned evaluation of 40 percent by 20 percent, based upon a 
pre-service disability of the left eye, did not contain clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2003).

2.  The rating decisions issued following the September 1961 
rating decision, which continued the 20 percent evaluation 
for enucleation of the left eye, did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a).

3.  The criteria for an evaluation in excess of 20 percent 
for enucleation of the left eye have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.84a, Diagnostic Code 6066 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  However, 
as to the claim for clear and unmistakable error, this is a 
legal challenge to a prior rating decision and does not 
involve acquiring or submitting any additional evidence.  
Furthermore, the Court has held that the VCAA is not 
applicable to clear and unmistakable error claims.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  
However, as to the increased rating claim, the VCAA applies 
and will be discussed below.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the July 2003 letter and by the discussions 
in the January 2001 rating decision, the May 2001 statement 
of the case, and the June 2002 supplemental statement of the 
case.  In the July 2003 letter, the RO stated that in order 
to receive an increase in a service-connected disability 
evaluation, the evidence must show that the condition 
increased in severity.  In the January 2001 rating decision, 
the RO stated that in order for the veteran to obtain a 
higher evaluation, he would need to show that he is unable to 
wear an artifical eye or that the vision in the right eye had 
worsened.  In the May 2001 statement of the case, the RO 
provided the veteran with the pertinent regulations that 
applied to the veteran's claim, and thus this informed him of 
what evidence was needed to establish a higher evaluation for 
the service-connected enucleation of the left eye.  Finally, 
in the June 2002 supplemental statement of the case, the RO 
noted that the rating schedule limited the evaluation for 
enucleation of one eye to 40 percent and, with the 20 percent 
reduction due to the pre-service level of disability, no more 
than a 20 percent evaluation was warranted.  Thus, the 
veteran has been informed of the evidence necessary to 
establish a higher evaluation for enucleation of the left 
eye.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
July 2003 letter, the RO stated that VA was responsible for 
getting the following evidence: (1) service medical/personnel 
records; (2) VA treatment records and examination reports; 
and (3) any federal government agency records of which the 
veteran has informed VA.  The RO added that the VA would do 
nothing further "unless you indicate there is additional 
evidence you want us to obtain that has not already been 
considered."  It noted that if the veteran had been treated 
by a non-VA physician or hospital, that the veteran should 
complete the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to VA, and that VA would 
obtain those records on his behalf.  It added that it was the 
veteran's responsibility to make sure that VA received all 
records that were not in the possession of a federal 
department or agency.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO had obtained the veteran's service 
medical records from the National Personnel Records Center at 
the time he filed his original claim for compensation in 
1961.  As to the current appeal, the veteran has not 
indicated the existence of any records that would aid in 
substantiating the claim.  Additionally, in accordance with 
its duty to assist, the RO had the veteran undergo a VA 
examination in conjunction with his claim for an increased 
evaluation.  

The Board is aware that the July 2003 letter did not address 
specifically the evidence necessary to substantiate the claim 
for an increased evaluation.  Rather, it simply stated that 
the veteran needed to show that his service-connected 
disability had worsened.  This is not in keeping with the 
statute and the regulation, which state that in the same 
notice that the claimant is provided with the evidence 
necessary to substantiate the claim, he will also be provided 
with which portion of that information and evidence is to be 
provided by the claimant and which portion VA will obtain on 
his behalf.  See 38 U.S.C.A § 5103(a); see also 38 C.F.R. 
§ 3.159(b).  However, the Board finds that such does not 
prejudice the veteran in this particular case.  Specifically, 
the veteran has been provided with notice of the evidence 
necessary to establish the next higher evaluation in the 
rating decision, the statement of the case, and the 
supplemental statement of the case discussed above.  Thus, 
while he was not informed of the evidence necessary to 
substantiate his claim for an increased evaluation at the 
same time he was told of which portion of that information 
and evidence was to be provided by the claimant and which 
portion VA would obtain on his behalf, he was informed of 
both of these requirements-just not at the same time.  To 
remand this issue for VA to send the veteran a letter 
providing both of these pieces of information in the same 
notice would be unnecessary, as it would only delay 
consideration of the veteran's claim, which claim has been on 
appeal since 2000.  See Bernard, 4 Vet. App. 384. 

The Board also notes that the United States Court of Appeals 
for Veteran Claims (Court) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to the issuance of a VCAA letter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in 2001.  Only after the rating action 
was promulgated did the AOJ, in the July 2003 letter, provide 
notice to the claimant.  Because the VCAA notice in this case 
was not provided to the veteran prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  See Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
supra.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, 4 Vet. App. 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2003 was not 
given prior to the AOJ adjudication currently on appeal, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Following 
the letter, the veteran was provided 30 days to submit 
additional evidence.  No additional evidence was received.  
The veteran was subsequently issued a supplemental statement 
of the case in February 2004, at which time, he was given 60 
days to submit additional evidence and argument.  He did not 
submit any additional evidence or argument.  The Board finds 
that the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the July 2003 letter that was provided 
to the veteran did not contain the exact wording of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "Nothing further will be requested 
unless you indicate there is additional evidence you want us 
to obtain that has not already been considered."  Thus, the 
Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
38 C.F.R. § 20.1102.  Regardless, in a very recent Office of 
General Counsel opinion, the General Counsel determined that 
the Court's holding that the statute and the regulation 
required VA to include the fourth element was obiter dictum 
and was not binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 
24, 2004).  The General Counsel noted that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Clear and unmistakable error

The veteran's representative asserts that clear and 
unmistakable error exists in the September 1961 rating 
decision, which granted service connection for enucleation of 
the left eye and assigned a 20 percent evaluation.  The 
20 percent evaluation was assigned because the RO deducted 
20 percent from the 40 percent evaluation that was warranted 
due to the pre-existing left eye disability found to have 
been present at the time the veteran entered service.  The 
veteran's representative states that the RO misapplied the 
aggravation rule when it deducted the 20 percent evaluation 
from the 40 percent evaluation.  

Alternatively, the veteran's representative asserts that the 
report of the veteran's visual acuity in the left eye at 
entrance was essentially a typographical error and that the 
veteran had no pre-existing left eye disability at the time 
he entered service, which would have provided the veteran 
with a 40 percent evaluation for enucleation of the left eye 
at the time of the September 1961 rating decision.  

Additionally, he asserts that the subsequent rating 
decisions, which continued the 20 percent evaluation for 
enucleation of the left eye, also contained clear and 
unmistakable error for continuing to perpetuate the error 
that had occurred in the September 1961 rating decision.  

Under the provisions of 38 C.F.R. § 3.105(a) (2003), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous. Otherwise 
prior decisions are final.  38 U.S.C.A. § 7105 (West 2002).

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992). Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
facts as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  The Court has 
asserted that, "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

At the time of the January 1958 enlistment examination, the 
veteran's visual acuity in the left eye was 20/400 
uncorrected and 20/200 corrected.  It was noted that the 
veteran had defective vision at that time.  In a report of 
medical history completed by the veteran at that time, he 
stated "yes" to ever having or having then "eye trouble."  
The examiner noted the veteran had partial amblyopia.  In a 
separate January 1958 health record, the veteran's eyes were 
noted to have a problem.  Specifically, in the "PULHES" 
profile, the "E" stands for eyes and the veteran was given 
a "3."  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  
Under "Defects noted," the examiner wrote that the left eye 
was 20/400 corrected to 20/200 ([pinhole]).

An April 1960 clinical record shows that the veteran was 
complaining of a black opaque object in his line of vision of 
the left eye.  The examiner noted that the veteran's visual 
acuity was 20/200 with pinhole, which could not be improved.

A May 1960 medical record shows that the veteran was 
diagnosed with (1) melanoma, choroid, left eye, malignancy 
unknown; (2) absence, acquired, left eye due to surgery; (3) 
hemangioma, choroid, left eye; and (4) fitting of ocular 
prosthesis.  It was determined that each of these diagnoses 
did not exist prior to entrance into service and were 
incurred in the line of duty.  It was recommended that the 
veteran appear before the Physical Evaluation Board.

An August 1960 medical record indicated that the pathologic 
report from the Armed Forces Institute of Pathology 
established that the lesion of the left eye was a benign 
hemangioma of the choroid with an associated serous 
detachment of the retina.

A September 1960 Physical Evaluation Board determined that 
the diagnoses of hemangioma, choroid, left eye; fitting of 
ocular prosthesis; and absence, acquired of the left eye were 
incurred while the veteran was entitled to receive basic pay 
and that such disability was ratable at 40 percent in 
accordance with the standard Schedule for Rating Disabilities 
in current use by VA.  

A November 1960 Physical Evaluation Board indicated that it 
found that diagnoses of hemangioma, choroid, enucleation of 
the left eye; fitting of ocular prosthesis; and absence, 
acquired, of left eye were aggravated while in service but 
that such disabilities were not due to intentional misconduct 
or willful neglect and not incurred during a period of 
unauthorized absence.  The Medical Board determined that the 
disability was ratable at 10 percent in accordance with the 
standard Schedule for Rating Disabilities in current use by 
VA.  It showed its calculation as being that the veteran 
warranted a 30 percent evaluation under Diagnostic Code 6099 
for anatomical loss of the left eye with 20/20 in the right 
eye and that it subtracted 20 percent for the disability that 
had existed prior to entrance into service.  

In May 1961, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, indicating 
that he was seeking compensation for the loss of his left 
eye.

In the September 1961 rating decision, the RO granted service 
connection for enucleation of the left eye based upon 
inservice aggravation and assigned a 20 percent evaluation.  
The 20 percent evaluation was derived by subtracting 
20 percent representing the veteran's pre-existing left eye 
disorder from the 40 percent evaluation that is warranted for 
anatomical loss of one eye with the other eye having visual 
acuity of 20/20.  The veteran's disability was rated under 
Diagnostic Code 6066.

At the time of the September 1961 rating decision, the 
regulation addressing rating disabilities aggravated by 
service stated the following:

Aggravation of Preservice Disability.  In 
cases involving aggravation by active 
service, the rating will reflect only the 
degree of disability over and above the 
degree of disability existing at the time 
of entrance into active service, or 
whether the particular condition was 
noted at the time of entrance into active 
service, or whether it is determined upon 
the evidence of record to have existed at 
that time.  It is necessary to deduct 
from the present evaluation the degree, 
if ascertainable, of the disability 
existing at the time of entrance into 
active service, in terms of the rating 
schedule except that if the disability is 
total (100 percent) no deduction will be 
made.  If the degree of disability at the 
time of entrance into service is not 
ascertainable in terms of the schedule, 
no deduction will be made. 

Under Diagnostic Code 6066, it provided for a 40 percent 
evaluation for anatomical loss of one eye with visual acuity 
in the other eye being 20/40.

The Board notes that these regulations have not changed since 
1961.  

December 1991 and May 1996 rating decisions continued the 
20 percent evaluation for enucleation of the left eye.  

The Board has carefully reviewed the evidence of record at 
the time of the September 1961 RO rating decision and the law 
extant at that time and concludes that the application of the 
law to the facts in this case is against a finding that clear 
and unmistakable error was committed by the RO in its 
September 1961 rating decision.  On this point, the Board 
must emphasize that the Court has consistently stressed the 
rigorous nature of the concept of clear and unmistakable.  
Fugo, 6 Vet. App. at 43-44 ("[i]t must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error'" and, there is a "presumption of 
validity to otherwise final decisions" and the "presumption 
is even stronger" when such cases are collaterally attacked 
on the basis of error).

The Board finds that the veteran has failed to show that the 
September 1961 RO rating decision was clearly and 
unmistakably erroneous, particularly to the extent that had 
any alleged errors not been committed, the outcome in the 
case would have been manifestly different.  See Fugo, 6 Vet. 
App. at 44.  The veteran's representative has asserted two 
errors, which he feels the RO committed in the decision, 
which were briefly discussed above.

In the first argument, the veteran's representative states 
that the RO misapplied the aggravation rule when it deducted 
the 20 percent evaluation from the veteran's 40 percent 
evaluation.  Specifically, he states that while the veteran's 
corrected visual acuity at entrance into service was 20/200, 
the removal of the left eye during service was based on a 
misdiagnosis of a malignancy and that the surgical removal of 
the left eye was not related to the alleged vision problems.  
Thus, he states that the aggravation rule was improperly 
applied here since the removal of the left eye was not 
related to the veteran's visual acuity, and the veteran 
should have been assigned the 40 percent evaluation without 
any subtraction for a pre-service disability.

The service medical records show findings that support both 
the veteran's argument that the removal of the eye was 
incurred in service and the RO's finding that it was 
aggravated in service.  First, the veteran's left eye visual 
acuity was reported as 20/400 corrected to 20/200 at entrance 
into service.  Accepting this finding, the veteran entered 
service with a 20 percent disability of the left eye.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6077.  Initially, when the 
veteran was diagnosed with melanoma, choroid, of the left 
eye; absence, acquired, left eye due to surgery; hemangioma, 
choroid, left eye; and fitting of ocular prosthesis, it was 
determined that each of these diagnoses did not exist prior 
to service and were incurred in the line of duty and not due 
to misconduct.  This would support the veteran's allegation 
that the inservice removal of his left eye was not an 
aggravation of the pre-existing visual acuity of his left 
eye.  

However, the November 1960 Physical Evaluation Board 
determined that the diagnoses of hemangioma, choroid, 
enucleation of the left eye; fitting of ocular prosthesis; 
and absence, acquired, of left eye were aggravated while in 
service.  The Medical Board determined that the disability 
was ratable at 10 percent in accordance with the standard 
Schedule for Rating Disabilities.  It showed that the medical 
board had subtracted 20 percent based upon the disability 
that pre-existed service.

Here, the veteran's representative's argument is no more than 
argument as to how the facts were weighed and such cannot 
form the basis of a valid claim for clear and unmistakable 
error.  Russell, 3 Vet. App. at 313 ("In order for there to 
be a valid claim of clear and unmistakable error, . . . the 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated.").  On the basis 
of the law and the facts, the RO's decision to deduct the 
20 percent evaluation for the pre-existing left eye 
disability from the 40 percent evaluation was debatable, so 
that it could not be said that reasonable minds could only 
conclude that the decision was fatally flawed at the time it 
was made.  Therefore, the RO's determination to deduct the 
20 percent evaluation for a pre-existing disability cannot 
constitute clear and unmistakable error.

As to the veteran's representative's second argument, it is 
maintained that the service medical records were incorrect in 
indicating that the veteran's visual acuity at entrance into 
service was 20/400 corrected to 20/200.  Rather, he states 
that the veteran's vision was 20/40 corrected to 20/20.  He 
submits the following evidence to support this allegation: 
(1) pictures of the veteran from his military service, which 
do not show him wearing glasses; (2) a letter from the 
veteran's sister stating that he did not wear glasses prior 
to entering service; (3) a letter from the veteran stating 
that he is left-handed and shot left-handed; and (4) a 
December 1996 letter from a VA ophthalmologist stating that 
"it is my opinion that the medical record of [the veteran] 
is likely inaccurate and his vision could AT WORST have been 
20/40 correctable to 20/20 (erroneously recorded as 20/400 
correctable to 20/200).  

The Board notes that none of this evidence was before the RO 
at the time of the September 1961 rating decision.  A claim 
for clear and unmistakable error is based upon the evidence 
that was in the record at the time of the decision.  Thus, 
the evidence submitted in connection with this argument 
cannot form the basis of a clear and unmistakable error.  
Russell, 3 Vet. App. at 314 (analysis of whether clear and 
unmistakable error has been committed may only proceed on the 
record and evidence that was not part of the record at the 
time of the prior determination may not form the basis of a 
finding that there was an act of clear and unmistakable 
error).  

Therefore, the Board finds that neither of the arguments 
presented by the veteran's representative establish a finding 
of clear and unmistakable error in the September 1961 rating 
decision.

The same analysis can be applied to both the December 1991 
and the May 1996 rating decisions.  As stated above, the 
subtraction of the 20 percent evaluation for the pre-existing 
left eye disability was not clear and unmistakable error in 
the 1961 rating decision and would not constitute clear and 
unmistakable error in the subsequent rating decisions.  

The Board is aware that following the issuance of the May 
1996 rating decision, the veteran submitted the December 1996 
letter from the VA ophthalmologist (quoted above) after he 
had filed a notice of disagreement with the May 1996 rating 
decision.  It is unclear whether the RO reviewed this letter 
when it issued the May 1997 statement of the case.  
Regardless of whether the RO reviewed the letter or not, it 
still would not have constituted clear and unmistakable 
error.  The service medical records show numerous reports of 
the veteran's visual acuity in the left eye as being 20/200.  
In the report of medical history completed by the veteran, he 
admitted to a history of having "eye trouble."  The 
examiner reported that the "eye trouble" was amblyopia.  
The Board does not believe that it is clearly and 
unmistakably apparent that a typographical error would have 
continued to be used throughout the veteran's service (prior 
to having the left eye removed) if his visual acuity was not 
actually such as it was documented at entrance.  There were 
numerous service medical records to support the RO's finding 
that the veteran's visual acuity at entrance was 20/400 
corrected to 20/200.  The veteran himself admitted at 
entrance that he had eye trouble prior to entering service.  
Subsequently, the veteran asserted that he had no eye trouble 
prior to entering service.  Thus, at the time of the May 1997 
statement of the case, there was evidence both for and 
against a finding that the veteran had a left eye disability 
prior to entering service.  Again, this would be an attack as 
to how the facts were weighed and cannot constitute clear and 
unmistakable error.  Russell, 3 Vet. App. at 313.

For these reasons, the Board has determined that the veteran 
has not raised a valid claim for clear and unmistakable error 
as to the September 1961 rating decision, which granted 
service connection for enucleation of the left eye, assigned 
a 40 percent evaluation, and subtracted 20 percent for the 
pre-existing left eye disability, and the December 1991 and 
May 1996 rating decisions, which continued the 20 percent 
evaluation for enucleation of the left eye.  Thus, these 
decisions have become and remain final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).

II.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Left eye enucleation is evaluated pursuant to the criteria 
found in Diagnostic Code 6066 of the Schedule.  38 C.F.R. § 
4.84a, Diagnostic Code 6066.  Under those criteria, a rating 
of 40 percent is warranted where the evidence shows 
anatomical loss of one eye.  An evaluation of 50 percent is 
warranted where the evidence shows anatomical loss of one eye 
with the inability to wear a prosthesis.  38 C.F.R. § 4.84a.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A September 2000 VA examination report shows that the veteran 
reported that the current prosthesis in his left eye would 
fall out about once a month or whenever he sneezed.  He also 
stated that it was occasionally uncomfortable.  The veteran 
complained that his eyesight in his right eye was not as good 
as it once had been.  The examiner reported that the 
veteran's right eye visual acuity was 20/60 at a distance and 
20/100 near, uncorrected, and 20/20 corrected.  

The Board notes that the veteran has not established service 
connection for a right eye disability, and, in fact, service 
connection for such has been denied.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for enucleation of the 
left eye.  The veteran is able to wear the prosthesis in his 
left eye.  While he has complained that it falls out once a 
month and that it is occasionally uncomfortable, such does 
not establish that the veteran cannot wear a prosthesis.  
Applying the criteria of the Diagnostic Code to the facts in 
this case, the veteran warrants no more than a 40 percent 
evaluation.  However, the 20 percent pre-existing disability 
evaluation must be subtracted, and thus the veteran's 
service-connected enucleation of the left eye warrants no 
more than a 20 percent evaluation.  

The veteran is competent to report his symptoms; however, to 
the extent that he asserted his service-connected enucleation 
of the left eye warranted an increased evaluation, the 
medical findings do not support his assertions for a higher 
evaluation.  The Board is responsible for weighing all of the 
evidence and finds that the preponderance of it is against an 
evaluation in excess of 20 percent for enucleation of the 
left eye, for the reasons stated above.  Gilbert, 1 Vet. 
App. at 55.

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order for the service-connected 
enucleation of the left eye.  The RO has not addressed this 
issue.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for 
enucleation of the left eye are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not exceptional nor unusual such as to preclude the use of 
the regular rating criteria.  The evidence of record does not 
show that such disability has caused marked interference with 
employment.  Additionally, the veteran has not been 
hospitalized for his service-connected enucleation of the 
left eye during the appeal period.  Thus, the Board finds 
that referral for an extraschedular evaluation for 
enucleation of the left eye is not warranted.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

The September 1961 rating decision granting service 
connection for enucleation of the left eye and reducing the 
evaluation assigned of 40 percent by 20 percent based upon a 
pre-service disability of the left eye, and the subsequent 
rating decisions continuing the 20 percent evaluation for 
enucleation of the left eye, did not contain clear and 
unmistakable error. 

An evaluation in excess of 20 percent for enucleation of the 
left eye is denied.



_______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



